Citation Nr: 1539209	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability prior to September 30, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability from September 30, 2010.

3.  Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to September 30, 2010, and in excess of 70 percent from September 30, 2010 to August 26, 2013.

4.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to April 2001 and from May 2004 to November 2005.

This case comes before the Board of Veterans' (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The June 2007 rating decision denied entitlement to service connection for headaches and granted service connection for PTSD, assigning a 30 percent evaluation, and recharacterized the service-connected thoracic strain to include elements of low back pain and continued the 10 percent evaluation. 

The claims were previously before the Board in May 2013.  At that time, the Board denied entitlement to service connection for a heart disorder, and remanded the claims for service connection for headaches and increased ratings for lumbar spine disability and PTSD, for further development.  VA treatment records were located and associated with the claims file. The Veteran was afforded VA examinations in August 2013.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In a November 2013 rating decision, the AOJ granted service connection for migraine headaches with an evaluation of 50 percent, effective November 28, 2005.  Accordingly, the issue of service connection for headaches has been granted and is no longer before the Board.

During the pendency of the appeal, in a rating decision dated in August 2012, the Waco, Texas RO increased the rating for PTSD from 30 percent to 70 percent and increased the rating for the lumbar spine disability from 10 percent to 20 percent, effective September 30, 2010.  In a rating decision dated in February 2014, the AOJ increased the rating for PTSD from 70 percent to 100 percent, effective August 26, 2013.  The Veteran continued her appeal for a higher rating for lumbar spine disability at all relevant times on appeal and for PTSD before the effective date of the 100 percent rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for a left shoulder disability has been raised by the record in a statement received in September 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  A veteran may be awarded TDIU based on a single disability and receive schedular disability ratings for other conditions.  Thus, despite the award of a combined 100 percent schedular rating, the claim for TDIU is not moot.  Bradley v. Peake, 22 Vet. App. 293-294 (2008). 

The evidence of record suggests that the Veteran may be unable to maintain substantially gainful employment solely as a result of one or more service-connected disabilities.  According to a May 2009 statement, the Veteran stated she could not keep working after discussing her headaches, stress, and depression. Specifically, in a February 2011 VA examination report, it was noted that the Veteran had been unemployed due to multiple medical issues.  As such, notwithstanding the Veteran's 100 percent schedular rating, a Rice TDIU claim is inferred and VA must consider the TDIU claim and award special monthly compensation (SMC) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Bradley v. Peake, 22 Vet. App. at 293 (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114(s) (2015)).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board notes that additional evidence has been associated with VVA and VBMS since the issuance of the most recent supplemental statement of the case in February 2014.  However, the "new" evidence is not pertinent to the claims decided herein.  38 C.F.R. § 19.37 , 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board finds that the Veteran is not prejudiced from the Board proceeding with a decision below.  Any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record. 

The issues of entitlement to an evaluation in excess of 20 percent for a lumbar spine disability from September 30, 2010 and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 30, 2010, the service-connected lumbar spine disability was manifested by complaints of pain in the lumbar spine and objective findings of no less than forward flexion to 75 degrees; extension to 35 degrees, and lateral flexion to 45 degrees bilaterally, and lateral rotation to 70 degrees bilaterally. 

2.  Prior to September 30, 2010, the Veteran's PTSD was manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.

3.  From September 30, 2010 to May 23, 2011, the Veteran's PTSD has been manifested by symptoms productive of functional impairment that is, at worst, comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  From May 23, 2011, the Veteran's PTSD has been manifested by symptoms productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to September 30, 2010, the criteria for a disability evaluation in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, and 4.71a, Diagnostic Codes 5235-5243 (2015).   

2.  Prior to September 30, 2010, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

3.  From September 30, 2010 to May 23, 2011, the criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

4.  From May 23, 2011, the criteria for an initial 100 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in February 2007, prior to the initial adjudication of the claim in June 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate a claim of service connection, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, the issue regarding PTSD comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that were granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, lay statements, and hearing testimony.  Moreover, the VA and private treatment records as well as VA examination reports contained in the Veteran's claims file are sufficient to decide her claim on appeal because they contain contemporaneous, objective clinical findings concerning her service-connected lumbar spine disability and PTSD symptomatology. 

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in September 2006 and in August 2013.  Pursuant to the prior Board Remand directives, VA treatment records and examination reports were obtained.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of higher initial rating for a lumbar spine disability and PTSD.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical and psychiatric examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000). 

Analysis

Lumbar Spine

Under the current version of the rating criteria, the General Rating Formula provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine.

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or evidence of vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when a Veteran exhibits forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be awarded when a Veteran displays unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation and incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Historically, a November 2006 rating decision granted service connection for the Veteran's thoracic strain with a 10 percent disability rating effective November 28, 2005.  In December 2006, the Veteran stated she had serious low back pain which causes her not to be able to perform her job well.  According to the June 2007 rating decision, the RO recharacterized the back disability as thoracic strain with elements of low back pain and continued the 10 percent evaluation under Diagnostic Code 5237.  According to an August 2012 rating decision, the RO increased the rating from 10 percent to 20 percent for the lumbar spine disability, effective September 30, 2010.

After careful review, the Board finds that the evidence preponderates against a schedular rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability from the date the RO received her claim through September 30, 2010.  Throughout that time, the Veteran has exhibited range of motion that most closely aligns with a 10 percent rating under Diagnostic Codes 5235-5243.  

The Veteran underwent a VA examination in September 2006.  The Veteran reported that she experienced upper back pain every day.  She denied radiation, numbness, and bowel or bladder incontinence.  She denied taking medication and using cane or crutch.  She did report that she was unable to lift anything heavy and unable to sit for more than 20 minutes, stand, or bend over.  She reported flares three to four times a week.  

The VA examiner reported the Veteran's range of motion for her lumbar spine as flexion to 75 degrees with pain, extension to 35 degrees, and lateral flexion and rotation to 45 degrees in each direction with pain on the left.  Bilateral rotation was to 80 degrees on both sides, with pain on the left.  There was no diminution with repetitive testing.  The examiner stated that the Veteran had thoracic strain.  According to a September 2006 x-ray report, the Veteran had a normal thoracic spine series with no fracture or significant degenerative changes.

Although the Veteran complained of tenderness and exhibited pain on motion, there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was no additional loss of motion after repetitive use.  

Additional VA treatment records dated in 2006 through 2010 reflect complaints of back pain and decreased range of motion.  However, there is no evidence of forward flexion not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus the documented range of motion most closely approximates a 10 percent evaluation under Diagnostic Code 5237.   

With respect to the possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board notes that the findings do not support an increased evaluation due to functional loss.  Although the Veteran has complained of pain and impairment due to flare-ups; on examination in September 2006, repetitive motion testing did not reveal any additional loss in the range of motion.  Moreover, the September 2006 VA examiner also noted that there were no DeLuca factors present.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

The Board has also considered DC 5243, which pertains to intervertebral disc syndrome.  As noted above, in order to warrant a rating higher than 10 percent under DC 5243, the evidence must show incapacitating episodes, requiring doctor-prescribed bedrest, having a total duration of at least two weeks during the past 12 months.  According to VA treatment records, the Veteran had an MRI in September 2010 which showed mild disc desiccation and mild diffuse posterior bulging at L5-S1 without central canal or neuroforaminal stenosis.  However, there is no evidence of incapacitating episodes necessitating bedrest prescribed by a physician with a duration of at least two weeks during any 12 month period prior to September 30, 2010 that would warrant a 20 percent evaluation under DC 5243.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic code 5243, Note 1. 

The Board further finds that separate ratings are not warranted for neurological impairment associated with the Veteran's service-connected lumbar spine disability. Specifically, the Veteran's VA spine examinations and VA treatment records during the entire period were silent as to any neurological impairment.  The Board notes that the Veteran denied any bowel or bladder involvement in the September 2006, as well as in additional VA treatment records.  Thus, there is no objective evidence of additional associated neurologic abnormalities and the preponderance of the evidence is against a finding of such impairments associated with the Veteran's back disability.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for the lumbar spine disability prior to September 30, 2010, and thus there is no reasonable doubt to resolve in her favor and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  

PTSD

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships).  Id. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.  

The Veteran was afforded a VA examination in August 2006.  At that time the Veteran reported nightmares, hypervigilance, easy startle reflex, depression, anxiety, social withdrawal, irritability, and weight gain being moderate in nature.  She was in school at that time.  Upon examination, the Veteran's speech was normal, mood was neutral, affect was appropriate, and thought process and content were normal.  The Veteran denied having panic attacks, delusions, and hallucinations.  Insight, judgment, and impulse control were fair.  The Veteran also denied having homicidal or suicidal thoughts.  The examiner noted that the Veteran had some problems working and was somewhat isolative.  GAF score at that time was 50.  The examiner further described the Veteran's symptoms as moderate and noted that the Veteran's PTSD symptoms do not prevent her from getting employment.

A July 2010 VA treatment report reflects that the Veteran was alert, pleasant and cooperative.  Her speech was normal in rate and rhythm, and fluent and clear. Her mood was euthymic with full and appropriate affect.  Her sensorium was clear, and she was oriented in three out of three spheres  Recall, remote, and recent memory were intact at that time.  Her thoughts were coherent and goal-directed. 

According to August 2010 VA treatment reports, the Veteran was noted to be less tearful and labile, and more hopeful.  Her mood was depressed and she was intermittently tearful.  There was no agitation or retardation and she was not psychotic, suicidal, or homicidal.  Insight and judgment were intact and thinking was linear.  The GAF at that time was 55.  

A September 28, 2010 mental health note indicates that the Veteran had depression but was not imminently suicidal and had not had any suicidal ideation for the past 5 days.  The Veteran's husband stated that the Veteran had not shown any noticeable improvement and get very angry at times.  Upon examination, the Veteran was noted to be emotionally much more stable than on prior exams.  There was no agitation or retardation.  She was able to smile and talk without crying.  Thinking was linear, judgment was intact, and she was not psychotic, suicidal or homicidal.  The impression at that time was PTSD, chronic, and major depressive episode, severe.  

On a polytrauma psychology consult report, dated the same day, the Veteran recounted her exposure to emotionally traumatic stressors in Iraq.  She described serious depression.  She also complained of nightmares, some memory loss, and difficulty focusing her attention.  The Veteran further reported anxiety, poor sleep,  and problems with concentration and anger.  She described panic attacks occurring several times a day, after which she passes out two or three times a month.  Although the Veteran described having thoughts of suicide within the previous several days, she denied any current suicidal or homicidal ideation and stated that she did not have a plan to harm herself or anyone else.  The examiner stated that the Veteran's symptoms included nightmares, intrusive thoughts, avoidance of people and places that reminded her of her emotional trauma, extremely poor sleep, irritability, hypervigilance, and poor concentration.  At that time the diagnoses included PTSD, major depressive disorder (severe without psychotic features), and panic disorder with agoraphobia.

VA treatment records dated since September 30, 2010 reflect that the Veteran complained of having occasional suicidal thoughts; having negative thoughts related to self, others, and the world; poor concentration; memory problems, depressed, anxious, or irritable mood; and visual hallucination of shadow.  See VA treatment records dated in November 2011 through July 2012.  It was further reported that the Veteran did not report or demonstrate any evidence of active  suicidal ideation plan or intent at those visits.  

A May 23, 2011 VA mental health counseling note reflects that the Veteran denied psychotic/delusional symptoms, but she reported transient perceptual disturbances where she sees things moving out of the corner of her eye and hears footsteps, which were thought to be associated with anxiety.  At that time the Veteran also reported occasional suicide thoughts.  She had negative thoughts related to her value and worth which affected her mood and loss of sense of purpose.  She also discussed her panic attacks, and depressed and anxious mood. Specifically, she was noted to need assistance with personal hygiene, grooming as a result of difficulty with motivation due to depressive symptoms.  Her GAF was 45 at that time.

According to a July 2011 VA treatment records, the Veteran presented with sleep problems and depression.  The examiner noted that the Veteran was fearful of shadows and dark spaces.  Her mood was described as "sad" and she displayed full range of affect congruent with her mood.  Speech was normal in rate, volume, tone, and rhythm.  Thought process was coherent and goal directed.  The Veteran denied perceptual disturbances and no delusional material was elicited.  She also denied suicidal and homicidal ideation.  Recent and remote memory were intact and insight and judgment were good.  The examiner noted that the diagnose were PTSD and major depression recurrent, moderate.  GAF score at that time was 55.

Prior to September 30, 2010

After carefully reviewing the evidentiary record, the Board finds that that weight of the evidence, lay and medical, demonstrates that, prior to September 30, 2010, the Veteran's PTSD manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the record shows that according to the 2006 VA examination report and VA treatment records in 2010, the Veteran has complained of depressed and anxious mood and affect.  The Veteran also reported irritability, anger, memory loss, nightmares, sleep disturbances, and problems with concentration.  In addition, the Veteran reportedly had panic attacks daily and as tearful at times.  

However, the record also shows that the Veteran married and maintained relationships with her husband, parents, and a friends; although she turned down invitations to do activities outside her home during this time period.  See August 2010 VA treatment note.  Although she was unemployed for portions of this period, she was trying to find work and stated she felt she was being discriminated against.  See August 2010 VA treatment note.  The Veteran was independent in self-care, and presented as fully alert and oriented at all times.  She was not observed as having altered mental status, illogical or incoherent speech or thought processes, or as exhibiting signs of hallucination, delusion, or mania.

The weight of the evidence does not support a finding that the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to September 30, 2010.  The evidence does not demonstrate obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships.  Thus the Board further finds that the Veteran is not entitled to a 70 percent rating for his PTSD prior to September 30, 2010.  

Rather in the VA medical treatment records and examination reports detailed above, the Veteran was noted as having normal speech and thought process.  She was generally appropriate in her appearance.  She maintained relationships with her spouse, parents, and some friends.  Thus, she did not demonstrate an inability to establish and maintain effective relationships, as contemplated under the 70 percent rating criteria.  

Although the Veteran reported experiencing panic attacks daily, the record does not show that the Veteran was in a near continuous state of panic that affected her ability to function independently, appropriately, and effectively.  It also did not resulted in disorientation.  Furthermore, no medical professional has found the Veteran to be unable to function independently or to be unable to perform her activities of daily living prior to September 30, 2010.  The Veteran's panic attacks therefore do not rise to the level of impairment contemplated by the 70 percent rating criteria.

The Board also acknowledges that the Veteran at times has reported passive suicidal thoughts. However, the record indicates that such ideations were transient, and were not accompanied by actual intent or plan.  The Board does not minimize the gravity of the Veteran's suicidal ideations which are serious symptoms.  Indeed, suicidal ideation is explicitly listed as an example under the 70 percent rating criteria.  However, suicidal ideation is only one symptom making up the Veteran's overall disability picture for this time period.  In addition, the Veteran's suicidal thought during that period on appeal does not appear pervasive enough to manifest during mental health treatment visits or during the VA examination.  

The Board further acknowledges that the Veteran reported irritability and anger.  However, the record does not show that the Veteran's irritability was accompanied by periods of violence or that it led to episodes of physical aggression.  As such, the record does not show that, prior to September 30, 2010, the Veteran exhibited impaired impulse control such as unprovoked irritability with periods of violence, as contemplated by the 70 percent rating criteria. She also interacted appropriately with health care providers and VA examiners at all times and maintained a relationship with her spouse, mother, and friends.  In view of the evidence as a whole, the Board concludes that the Veteran's irritability does not rise to the level of impairment contemplated by the 70 percent rating criteria.

Furthermore, other GAF scores of record have ranged from 50 to 55, reflecting moderate to serious symptoms. The Board notes the Veteran's GAF scores are only one component of her overall disability picture; however the GAF score and the clinical findings, including the Veteran's reported symptoms prior to September 30, 2010, are most consistent with a disability rating of 50 percent, but no higher.

The Board finds that the Veteran's psychiatric symptomatology considered as a whole, as described above, most closely corresponds to the 50 percent rating criteria in terms of severity, frequency and duration. Vasquez-Claudio, 713 F.3d at 117. Overall, prior to September 30, 2010, the Veteran's demonstrated functional impairment most closely approximating the 50 percent rating criteria.  Therefore, prior to September 30, 2010, a rating 50 percent for the PTSD, but no higher is warranted. See 38 C.F.R. § 4.7. 

The Board has also considered the Veteran's contentions that she is entitled to a higher rating. The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a finding that a rating of 50 percent, but no higher, is warranted for the Veteran's service-connected PTSD prior to September 30, 2010.

With respect to any claim for entitlement to a disability rating in excess of 50 percent for PTSD prior to September 30, 2010, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b). 

From September 30, 2010 to May 23, 2011

The Board finds that the weight of the evidence, lay and medical, from September 30, 2010 to May 23, 2011, demonstrates that the Veteran's PTSD manifestations do not rise to the level of severity contemplated by a rating in excess of 70 percent.  The evidence of record dated from September 30, 2010, shows that the Veteran's service-connected PTSD manifested in a periods of anger and irritability, limited social interaction, depression, intrusive thoughts, avoidance, panic attacks, memory problems, problems in concentration, lack of motivation, negative thoughts, visual hallucination of shadow, and sleep disturbance.  However, the record also shows that, from September 30, 2010, the Veteran has maintained relationships with her husband, family, and some friends.  The Veteran was has consistently presented as fully alert and oriented.  Additionally, the evidence does not reflect that the Veteran needed assistance with her activities of daily living due to the PTSD.  She was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of delusion or mania.  

A higher schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment.  In this case, between September 30, 2010 and May 23, 2011, the Veteran has not shown symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, at the VA outpatient visits, the Veteran exhibited appropriate behavior, showed no sign of impaired thought process, showed no sign of delusions, endorsed being able to perform activities of daily living, and presented as fully oriented.  As such, the record does not show that the Veteran's PTSD manifestations warranted a disability rating in excess of 70 percent at any time from September 30, 2010 to May 23, 2011.  The Board further notes that the GAF score of 50-51 assigned by the March 2013 VA examiner, indicating moderate to serious symptoms, is also consistent with and supportive of the Board's conclusion herein.

The Board has considered the Veteran's contentions that she is entitled to a higher rating from September 30, 2010 to May 23, 2011.  The Board again notes that the Veteran is competent to report symptoms of her PTSD, as doing so requires only personal knowledge.  See Layno, 6 Vet. App. 465.  The Veteran is also credible in her belief that she is entitled to a higher rating from September 30, 2010 to May 23, 2011.  The Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a finding that a rating in excess of 70 percent was not warranted for the Veteran's service-connected PTSD at any time from September 30, 2010 to May 23, 2011.

In light of the above, the Board finds that a disability rating  of 50 percent, and no higher, is warranted for the Veteran's service-connected PTSD prior to September 30, 2010, and that a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD at any time from September 30, 2010 to August 26, 2013.  Accordingly, there is no basis for further staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27 , during the period prior to May 23, 2011.  With respect to any claim for entitlement to a disability rating in excess of 70 percent for PTSD from September 30, 2010 to August 26, 2013, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b). 

On and after May 23, 2011 

The Board notes that the Veteran is in receipt of a 100 percent rating effective August 26, 2013, the date of the most recent VA examination.  At that examination, the examiner determined that the Veteran exhibited total and social occupational impairment.  Specifically, the examiner reported that the Veteran spends her time withdrawn in her house, requires a constant caretaker to help her with basic tasks such as reminding her to shower or to eat.  She has no social contacts and does not work.  She sleeps approximately two hours in a 24 hour period.  She has no desire or energy to do things.  Her symptoms included depressed mood, anxiety, suspiciousness, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impairment in short and long-term memory, flattened affect, impaired judgment impaired abstract thinking,  panic attacks more than once a week, disturbances in motivation and mood, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  The examiner rendered a GAF score of 25 at that time.

The Board finds that the Veteran's symptoms were substantially similar from the time she required an in-home caregiver as described in May 2011 and June 2011 VA treatment records through the date of the 2013 VA examination, and therefore, a 100 percent rating is warranted effective May 23, 2011.  The Board finds that the weight of the evidence does not support a finding that the Veteran's symptoms worsened on the date of the VA examination; rather, that the VA examination report confirmed the Veteran's credible lay statements concerning the severity of her symptoms prior to August 26, 2013. 

In this regard, the May 23, 2011 VA mental health counseling note reflects reported transient perceptual disturbances which were thought to be associated with anxiety, suicide thoughts, negative thoughts related to  value and worth which affected her mood and loss of sense of purpose.  The Veteran also endorsed panic attacks and depressed and anxious mood.  Specifically, she was noted to need assistance with personal hygiene and grooming as a result of difficulty with motivation due to depressive symptoms.  Her GAF was 45 at that time.  The VA treatment records beginning in May 23, 2011 also revealed severe social impairment.  In the June 2011 VA treatment records, the Veteran's spouse reported that the Veteran had a change in mood and behavior, to include pulling her own hair, making a fist and hitting her head, getting angry and grabbing her husband's shirt. 

Although the Board is aware that the Veteran was reported to have a small support group including her husband, mother, and at least one friend; the Veteran's symptoms more nearly approximate total social impairment.  Significantly, the Veteran continued to require an in-home caregiver and sought treatment at VA as a result of her suicidal ideations and PTSD symptoms from May 23, 2011. 

In sum, the Veteran's VA treatment records document persistent hallucinations, intermittent ability to perform activities of daily living, and danger in hurting herself and others.  Accordingly, the Board finds that the Veteran's PTSD symptoms on and after May 23, 2011 are productive of total social and occupational impairment.  The Board is aware that the Veteran does not present with symptoms such as persistent delusions and memory loss for names of close relatives; however, the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Accordingly, the Board finds that a 100 percent rating is warranted effective May 23, 2011. 




Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD or lumbar spine disability for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability and PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Evaluations in excess of those assigned are provided for certain manifestations of a lumbar spine disability and PTSD but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability.  Indeed, the evidence of record shows that the manifestations of the Veteran's lumbar spine disability fall squarely under the criteria for the 10 percent rating assigned.

The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan at 443.  All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  The Veteran's PTSD symptoms noted and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  There are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

There is nothing in the record to indicate that this service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating of 10 percent for a lumbar spine disability is not warranted for the entire period on appeal prior to September 30, 2010.

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted for the entire period on appeal prior to September 30, 2010.

Entitlement to an initial rating in excess of 70 percent for PTSD from September 30, 2010 to May 23, 2011 is denied.

Entitlement to 100 percent rating for PTSD is warranted from May 23, 2011.





REMAND

Lumbar spine

VA treatment records in 2012 and 2013 reflect lower extremity neurological problems.  The applicable rating criteria for spine disabilities permit separate evaluation of neurological manifestations.  The August 2013 VA examiner indicated that the Veteran did not have radiculopathy; however, more recent VA treatment records dated in May 2014 indicate that the Veteran has chronic low back pain and lumbar radiculopathy.  Therefore, a new VA examination should be ordered to document the current severity of the service-connected lumbar spine disability, and the VA examiner must specifically comment on whether the Veteran has any current lower extremity neurological symptoms that are related to the service-connected low back disability.

VA treatment records

In addition, it appears that the Veteran receives treatment for through VA and that records current through July 2014 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain any outstanding VA records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c). 

TDIU

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114(s) (2015)).  Therefore, in accordance with Rice, the issue of entitlement to a TDIU must be remanded for appropriate notice and development and the AOJ must consider whether the Veteran's service-connected disabilities other than PTSD support entitlement to TDIU.  The Veteran contends that aside from her depression, her headaches and pain prevent her from working and would render her unemployable.  See Veteran's statement received in May 2009.



Accordingly, the case is REMANDED for the following actions:

1.  Complete all appropriate development related to the Veteran's claim for entitlement to TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA. 

2.  Request all outstanding treatment records from July 2014 to the present from the North Texas Health Care System where the Veteran has received treatment.  

3.  Then schedule the Veteran for a VA spine examination.  The examiner must provide current findings regarding the Veteran's service-connected lumbar spine disability.  All relevant medical records, including the entire claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

The examiner must describe in full the functional impact of the service-connected lumbar spine disability, to include discussion of impairment due to acute flare-ups of symptoms.  The examiner should comment on the impact of the low back disability on occupational functioning.

All manifestations related to the low back disability must be clearly identified.  The examiner should specify whether, and to what extent, any lower extremity neurologic symptomatology is associated with the service-connected low back disorder.  Any necessary testing should be accomplished.  A complete rationale should be given for any opinion provided.

4.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate the impact of the Veteran's service-connected disabilities on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

A complete rationale should be given for any opinion provided.

5.  Thereafter, readjudicate the claim for an increased rating for a lumbar spine disability and adjudicate the claim of entitlement to a TDIU in consideration of all evidence of record.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


